Filed 2/8/21 P. v. Ashton CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D077343

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD284179)

 MARK ASHTON,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Polly H. Shamoon, Judge. Affirmed in part, reversed in part.

         Neil Auwarter, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Daniel
Rogers and Lise Jacobson, Deputy Attorneys General, for Plaintiff and
Respondent.
                                        FACTUAL BACKGROUND
         According to the probation report filed in this case, a law enforcement
officer responded to a call of an intoxicated motorist at a Poway carwash
after an employee of the carwash reported the motorist had driven his car
into a trash can. The responding officer found defendant, Mark Ashton, who
appeared to be intoxicated, inside an automobile that had been reported
stolen. Defendant stated that he and a friend had been drinking when they
found the car at a trolley station with the keys inside; and that they drove the
car to the carwash and his friend left. A field sobriety test was administered
to defendant, which he failed. Two hours later, defendant’s blood reflected an
alcohol level of .047 percent as well as the presence of benzodiazepines.
                       PROCEDURAL BACKGROUND
      Defendant was charged by the San Diego County District Attorney
with felony taking or driving a vehicle without consent in violation of Vehicle

Code1 section 10851, subdivision (a), count 1; with receiving a stolen vehicle
in violation of Penal Code section 496d, count 2; and with driving under the
influence of alcohol in violation of section 23152, subdivision (a), count 3, with
a prior conviction within the meaning of section 23540; and with driving with
his license suspended for driving under the influence, in violation of section
14601.2, subdivision (a), count 4.
      Pursuant to a plea agreement, defendant pled guilty to counts 1 and 3,
which were amended to allege driving under the influence of alcohol and
drugs, in violation of section 23152, subdivision (g), and he admitted the prior
conviction for driving under the influence. Probation was granted and the
remaining charges were dismissed.
      At the sentencing hearing, the trial court granted defendant probation
with terms that included 365 days in custody against which he was awarded
a combined total of 100 actual and 100 conduct presentence custody credits.



1     Further unspecified statutory references are to the Vehicle Code.
                                        2
      Probation No. 6n included a waiver of defendant’s Fourth Amendment
rights, allowing searches of his person and property, including computers and
recordable media. Defense counsel objected that the condition was too broad
under People v. Lent (1975) 15 Cal.3d 481. The court denied the request to
strike the electronic searches but amended condition No. 6n to apply to all
electronic devices and passcodes to those devices.
                                 DISCUSSION
      Relying principally on In re Ricardo P. (2019) 7 Cal.5th 1113 (Ricardo
P.), defendant contends probation condition No. 6n is too broad in extending
to all his electronic devices. We agree.
      In setting the conditions of probation, the trial court noted defendant
was receiving substance abuse treatment and thus his future criminality
needed to benefit from the conditions set for probation. As noted by
defendant, the trial court did not expressly state how condition No. 6n is
related to the offenses with which he was charged or convicted. He therefore
contends the entire electronic-device condition should be stricken. The
People generally agree that search of all his electronic devices is too broad,
but argue the condition should be narrowed to the electronics search of his
phone and text and e-mail messages. The basis on which they rely is that
such a narrow condition would respond to his general success on parole, in
particular, as it would address supervising his alcoholism and addiction.
The People do not argue that defendant used any electronic device to steal
the vehicle in which defendant was found here.
      The basis on which the People find condition No. 6n applicable and
helpful is nearly identical to the failed basis in Ricardo P. (Ricardo P., supra,
7 Cal.5th at p. 1115 [search of electronics not related to offense but added to
monitor compliance with drug prohibition].) Like the situation in Ricardo P.,


                                        3
the condition here is based on mere speculation defendant will use his
electronic devices to document or discuss alcohol or drug abuse. (See id. at
pp. 1123–1124.) As such, there is nothing in this record that establishes a
connection between the search condition and defendant’s criminal conduct or
personal history. (In re Alonzo M. (2020) 40 Cal.App.5th 156, 166.)
      We conclude that the portion of probation condition No. 6n relating to
electronic devices must be stricken.
                                DISPOSITION
      The portion of probation condition No. 6n relating to electronic devices
is stricken. The trial court should prepare an amended abstract of judgment
with this change and forward a certified copy of the amended abstract to the
Department of Corrections and Rehabilitation. As modified, the judgment is
affirmed.


                                                          BENKE, Acting P. J.

WE CONCUR:



DATO, J.



DO, J.




                                       4